DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites 
“-O[C(RaRb)-C(RcRd)-O]p-Re, -ORf”. Applicants are advised to amend this phrase to recite 
“-O[C(RaRb)-C(RcRd)-O]p-Re, or -ORf “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites that R1 and R2 are “-O[C(RaRb)-C(RcRd)-O]p-Re, or -ORf. The recitation of Ra, Rb, Rc, Rd, and Rf renders the scope of the claim confusing for the following reasons. Claim 10 ultimately depends from claim 2, and claim 2 while reciting chemical groups or species e, does not recite chemical groups or species for Ra, Rb, Rc, Rd, or Rf. Given that Ra, Rb, Rc, Rd, and Rf are undefined, it is unclear what groups are encompassed by Ra, Rb, Rc, Rd, and Rf in claim 10. For example are Ra, Rb, Rc, Rd, and Rf in claim 10 alkyl groups, H, aryls, etc.? In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections below Rf will be treated as encompassing alkyl group and Ra, Rb, Rc, and Rd will be treated as encompassing H.

Claim 11 recites that R1 and R2 are “-O[C(RaRb)-C(RcRd)-O]p-Re. The recitation of Ra, Rb, Rc, and Rd renders the scope of the claim confusing for the following reasons. Claim 11 ultimately depends from claim 2. Claim 2 while reciting chemical groups or species for Re does not recite chemical groups or species for Ra, Rb, Rc, or Rd. Given that Ra, Rb, Rc, and Rd are undefined, it is unclear what groups are encompassed by Ra, Rb, Rc, and Rd claim 11. For example are Ra, Rb, Rc, and Rd in claim 11 alkyl groups, H, aryls, etc.? In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections below Ra, Rb, Rc, and Rd will be treated as encompassing H.

Claim 15 recites the limitation drawn to the amount of polythiophene repeat units “greater than 50 % by weight”. Additionally, claim 15 recites the limitations “typically greater than 80 % by weight, more typically greater than 90% by weight, even more typically greater than 95% by weight, based on the total weight of repeating units, which renders the scope of the claim confusing given that it is not clear which range is applicable in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 12-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al (US 2008/0248313, hereafter Seshadri ‘313) in view of Asai (JP 2011-008945, cited on IDS filed on 7/17/2019, see attached English language translation).

Regarding claim 1, Seshadri ‘313 discloses a coating composition for hole injection layer in an organic light emitting device (Abstract and [0236]). The composition comprises a conducting polymer, i.e. polythiophene, a liquid carrier, i.e. water and a water soluble organic solvent or a combination of solvents, and a dopant (Abstract, [0010], [0227], and [0292]). Given that the reference discloses that the composition is applied by printing processes such as inkjet printing, it is clear that the disclosed coating composition is an ink composition as recited in the present claims ([0233]).
The reference teaches all the claim limitations as set above. However, the reference does not disclose that the coating composition comprises metal oxide nanoparticles as recited in the present claims.
Asai discloses a coating composition for conducting film composition in organic electroluminescent device ([0001] and [0046]-[0047]). The coating composition comprises solvents, polythiophene, and aggregated particles (Abstract, [0005], [0012]-[0013], [0038], and [0049]). The aggregated particles include metal oxides such as silica, titanium oxide, zirconium oxide ([0041]). 
It is noted that Paragraph [0178] of the instant Specification defines “nanoparticle” a nanoscale particle, with a number average particle diameter typically 500 nm or less. To that end, it is noted that the reference discloses that the average diameter of the aggregated particles is from 10 nm to 200 nm ([0039]). It is recognized that the Specification defines nanoparticle in term of number-average, while the reference discloses the size in terms of average diameter. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average diameter disclosed by the reference, i.e. 10 nm to 200, the average diameter disclosed by 
Given that both Seshadri ‘313 and Asai are drawn to conducting film coating compositions comprising solvents and polythiophenes and, given that Seshadri ‘313does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the metal oxides as taught by Asai, it would therefore have been obvious to one of ordinary skill in the art to include such metal oxide particles in the ink composition disclosed by Seshadri ‘313 with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. Additionally, Seshadri ‘313 discloses that polythiophene has the structure (Figure 2, [0021, and [0174]):

    PNG
    media_image1.png
    185
    355
    media_image1.png
    Greyscale
.
This structure corresponds to recited Formula I, i.e.

    PNG
    media_image2.png
    109
    130
    media_image2.png
    Greyscale
,
1 is SO3M, where M is H. The recited group R2 is O-(CH2CH2O)-(CH2CH2O)-CH3 and corresponds to –O-[Z-O]p-Re, where Z is –CH2-CH2-, i.e. a hydrocarbylene group, the integer p is two (2), and Re is methyl, i.e. an alkyl. Alternatively, it is noted that the recited group R1 is H and the recited group R2 is O-(CH2CH2O)-(CH2CH2O)-CH3 and corresponds to –O-[Z-O]p-Re, where Z is –CH2-CH2-, i.e. a hydrocarbylene group, the integer p is two (2), and Re is methyl, i.e. an alkyl.

Regarding claim 3, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. Additionally, Seshadri ‘313 discloses that the dopant is benzenesulfonic acid, i.e. an arylsulfonic acid compound ([0292]).

Regarding claim 7, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above Seshadri ‘313 discloses that R1 is H. The group R2 is -O-(CH2CH2O)-(CH2CH2O)-CH3 and corresponds to –O[C(RaRb)-C(RcRd)-]p-Re, where Ra, Rb, Rc, and Rd are H, and Re is methyl, i.e. an alkyl.

Regarding claim 8, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses that R1 is H. The group R2 is -O-(CH2CH2O)-(CH2CH2O)-CH3, i.e. R1 is H and R2 is other than H.

Regarding claim 9, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses that R1 is SO3H and the group R2 is -O-(CH2CH2O)-(CH2CH2O)-CH3, i.e. R1 and R2 are both other than H.

Regarding claim 12, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses that the recited group R2 is O-(CH2CH2O)-(CH2CH2O)-CH3 and corresponds to –O[C(RaRb)-C(RcRd)-]p-Re, where Ra, Rb, Rc, and Rd are H, and Re is methyl, a C1 alkyl.

Regarding claim 13, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses that the group R1 is H and the recited group R2 is -O-(CH2CH2O)-(CH2CH2O)-CH3. Thus, the polymer disclosed the by reference comprising the unit:

    PNG
    media_image3.png
    160
    243
    media_image3.png
    Greyscale
.

Regarding claim 14, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses the polythiophene as:

    PNG
    media_image1.png
    185
    355
    media_image1.png
    Greyscale
,


Regarding claim 15, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. The reference discloses that the structure given Formula (I) can stand alone or it can be part of a copolymer with another segment ([0201]). Thus, the disclosure of the reference encompasses a polymer comprising only recited Formula (1) and therefore, recited Formula (I) comprises 100 wt. % of the polymer, within the recited range of greater than 50 % by weight.

Regarding claim 16, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above Asai discloses silica, i.e. SiO2.

Regarding claim 17, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above Asai discloses silica, i.e. SiO2.

Regarding claim 23, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. Additionally, Seshadri ‘313 discloses solvents such ethylene glycol, i.e. a glycol-based solvent, and other solvents such as alcohol ([0218]).

Regarding claim 24, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. As discussed above, Seshadri ‘313 discloses ethylene glycol.



Regarding claim 26, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. It is noted that the instant claim encompasses a ratio of glycol-based solvent to other solvent of 1:1. While Seshadri ‘313 discloses solvent such as glycol based solvent and other organic solvent, the reference does not disclose the ratio of glycol solvent to total solvent is from 0.05 to 0.5 as recited in the present claims. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al (US 2008/0248313, hereafter Seshadri ‘313) and Asai (JP 2011-008945, cited on IDS filed on 7/17/2019, see attached English language translation) as applied to claims 1-3, 7-9, 12-17, and 23-26 above, and in view of Yoshimoto et al (US 2008/0029742).



Regarding claim 4, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. While Seshadri ‘313 discloses arylsulfonic acid as a dopant, the reference does not disclose the arylsulfonic acid given by Formula (2) as recited in the present claims.
Yoshimoto et al discloses a varnish composition comprising a solvent, a charge transport polymer such as polythiophene, and an arylsulfonic acid compound (Abstract, [0032], [0045], [0079], [0081]-[0082], [0101]-[0104]). The arylsulfonic acid compound has the formula ([0032] – formula (1)):

    PNG
    media_image4.png
    115
    167
    media_image4.png
    Greyscale
,
where X is O, S or NH ([0034]); A is a naphthalene or anthracene ring ([0035]); B is a substituted or unsubstituted hydrocarbon group, a 1,3,4-triazine group ([0036]); the integer q is the number of B-X bonds ([0039]); the integer n is [1-4] ([0038]). Thus, the reference discloses a compound encompassed by that claimed. The reference discloses that use of a thin film which has been formed with the arylsulfonic acid compound as hole injection layer or a hole transport layer makes it possible to lower the drive voltage of an organic electroluminescent device, to improve the current efficiency of light emission as well as obtain a uniform light emitting surface ([0043]).


Regarding claim 5, the combined disclosures of Seshadri ‘313and Asai teach all the claim limitations as set forth above. While Seshadri ‘313 discloses arylsulfonic acid as a dopant, the reference does not disclose the arylsulfonic acid given by Formula (6) as recited in the present claims.
Yoshimoto et al discloses a varnish composition comprising a solvent, a charge transport polymer such as polythiophene, and an arylsulfonic acid compound (Abstract, [0032], [0045], [0079], [0081]-[0082], [0101]-[0104]). The arylsulfonic acid compound has the formula ([0032] – formula (1)):

    PNG
    media_image4.png
    115
    167
    media_image4.png
    Greyscale
,
where X is O, S or NH ([0034]); A is a naphthalene or anthracene ring ([0035]); B is a substituted or unsubstituted hydrocarbon group such as naphthyl ([0036] and [0041]); the integer q is the number of B-X bonds ([0039]); the integer n is [1-4] ([0038]). Thus, the reference discloses a compound encompassed by that claimed. The reference discloses that use of a thin 
Given that both Seshadri ‘313 and Yoshimoto et al are drawn to coating compositions comprising solvents and polythiophene polymers used in forming hole transporting/hole injection layers in organic light emitting device, and, given that Seshadri ‘313 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the arylsulfonic acid compound as taught by Yoshimoto et al , it would therefore have been obvious to one of ordinary skill in the art to include such compounds as a dopant in the coating composition disclosed by Seshadri ‘313 with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al (US 2008/0248313, hereafter Seshadri ‘313) and Asai (JP 2011-008945 cited on IDS filed on 7/17/2019, see attached English language translation) as applied to claims 1-3, 7-9, 12-17, and 23-26 above, and in view of Ueno et al (US 2012/0119200).

The discussion with respect to Seshadri ‘313 and Asai as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 6, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. While Seshadri ‘313 discloses arylsulfonic acid as a dopant, 
Ueno et al discloses an ink composition for an hole injection transport layer comprising an organic solvent, a hole transport compound such as polythiophene, and a transition metal-containing nanocluster (Abstract, [0033], [0042], [0089], [00282]-[0284]). The transition metal-containing nanocluster is given by ([0089]):
[XxMyOz]n-.
Specifically, the reference discloses the heteropoly acid encompassed by this formula, i.e. [Pmo12O40]3- ([0091]). The reference discloses that this compound results in the ease to form a charge-transfer complex and therefore there is an improvement in driving voltage reduction, and an increase in device life ([0084]).
Given that both Seshadri ‘313and Ueno et al are drawn to ink compositions for forming hole injection transport layer in organic light emitting device containing organic solvent and polythiophene polymers and, given that Seshadri ‘313 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the heteropoly acid as taught by Ueno et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds as dopants in the ink composition disclosed by Seshadri ‘313 with a reasonable expectation of success.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al (US 2008/0248313, hereafter Seshadri ‘313) and Asai (JP 2011-008945 cited on IDS filed on 7/17/2019, see attached English language translation) as applied to claims 1-3, 7-9, 12-17, and 23-26 above, and in view of Seshadri et al (US 2012/0997898, hereafter Seshadri ‘898).

The discussion with respect to Seshadri ‘313 and Asai as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claims 18-22, the combined disclosures of Seshadri ‘313 and Asai teach all the claim limitations as set forth above. While Seshadri ‘313 discloses that after sulfonation polythiophene is neutralized with a base and that the ink composition comprises solvents, the reference does not disclose that the ink composition comprises an amine as recited in the present claims ([0182]).
Seshadri ‘898 discloses a sulfonated polythiophene dispersed in a non-aqueous solvent (Abstract, [026]-[0038]). The solvents include amine compounds include primary, secondary, and tertiary amines, used singly or in combination to neutralize the acid from sulfonation of the thiophene ([0030] and [0038]). The amine solvents include amines such as n-butylamine and tertiary amines such as triethylamine ([0030]-[0031]). The reference discloses that mixtures and combinations of solvents are used in varying proportion to improve one or more properties of the ink composition such as film formability and jettability of the ink ([0038]).
Given that both Seshadri ‘313 and Seshadri ‘898 are drawn to compositions contains sulfonated polythiophenes and organic solvents and, given that Seshadri ‘313 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the amine solvents as taught by Seshadri ‘898, it would therefore have been obvious to one of ordinary skill in the art to include such solvents in the ink composition disclosed by Seshadri ‘313 with a reasonable expectation of success.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al (US 2008/0029742) in view of Asai (JP 2011-008945 cited on IDS filed on 7/17/2019, see attached English language translation).

Regarding claim 1, Yoshimoto et al discloses a charge transporting coating composition, i.e. a charge transporting varnish, for an organic electroluminescent device (Abstract and [0101]). The varnish comprises an organic solvent such as diethylene glycol, a polythiophene polymer, and an arylsulfonic acid dopant (Abstract and [0107]).
The reference teaches all the claim limitations as set above. However, the reference does not disclose that the coating composition comprises metal oxide nanoparticles as recited in the present claims.
Asai discloses a coating composition for conducting film composition in organic electroluminescent device ([0001] and [0046]-[0047]). The coating composition comprises solvents, polythiophene, and aggregated particles (Abstract, [0005], [0012]-[0013], [0038], and [0049]). The aggregated particles include metal oxides such as silica, titanium oxide, zirconium oxide ([0041]). 
It is noted that Paragraph [0178] of the instant Specification defines “nanoparticle” a nanoscale particle, with a number average particle diameter typically 500 nm or less. To that end, it is noted that the reference discloses that the average diameter of the aggregated particles is from 10 nm to 200 nm ([0039]). It is recognized that the Specification defines nanoparticle in term of number-average, while the reference discloses the size in terms of average diameter. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average diameter disclosed by the reference, i.e. 10 nm to 200, the average diameter disclosed by 
Given that both Yoshimoto et al and Asai are drawn to conducting film coating compositions comprising solvents and polythiophenes and, given that Yoshimoto et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the metal oxides as taught by Asai, it would therefore have been obvious to one of ordinary skill in the art to include such metal oxide particles in the ink composition disclosed by Yoshimoto et al with a reasonable expectation of success.
While there is no disclosure in Yoshimoto et al that the varnish is an ink composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. ink composition, recited in the present claims does not result in a structural difference between the 

Regarding claim 2, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Given that the reference discloses polythiophene it is clear that the polymer comprising a repeating unit given by recited Formula (I), where the group R1 and R2 are H. 

Regarding claim 3, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. As discussed above Yoshimoto et al discloses arylsulfonic acid.

Regarding claim 4, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Additionally, Yoshimoto et al discloses that arylsulfonic acid compound has the formula ([0032] – formula (1)):

    PNG
    media_image4.png
    115
    167
    media_image4.png
    Greyscale
,
where X is O, S or NH ([0034]); A is a naphthalene or anthracene ring ([0035]); B is a substituted or unsubstituted hydrocarbon group, a 1,3,4-triazine group ([0036]); the integer q is the number of B-X bonds ([0039]); the integer n is [1-4] ([0038]). Thus, the reference discloses a compound identical to that claimed. The reference discloses that use of a thin film which has 

Regarding claim 5, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Additionally, Yamamoto et al discloses that the arylsulfonic acid compound has the formula ([0032] – formula (1)):

    PNG
    media_image4.png
    115
    167
    media_image4.png
    Greyscale
,
where X is O, S or NH ([0034]); A is a naphthalene or anthracene ring ([0035]); B is a substituted or unsubstituted hydrocarbon group such as naphthyl ([0036] and [0041]); the integer q is the number of B-X bonds ([0039]); the integer n is [1-4] ([0038]). Thus, the reference discloses a compound encompassed by that claimed. The reference discloses that use of a thin film which has been formed with the arylsulfonic acid compound as hole injection layer or a hole transport layer makes it possible to lower the drive voltage of an organic electroluminescent device, to improve the current efficiency of light emission as well as obtain a uniform light emitting surface ([0043]).

Regarding claim 9, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Additionally, Yoshimoto et al discloses that the 1 and R2 in Formula (1) are both a substituent ([0082]).

Regarding claim 10, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Additionally, Yoshimoto et al discloses that the substituent groups include alkoxy groups, where the alkoxy groups comprise the disclosed alkyl such as methyl and ethyl ([0086]). Thus, the reference discloses that the groups R1 and R2 are –ORf, where Rf is alkyl.

Regarding claim 11, the combined disclosures of Yoshimoto et al and Asai teach all the claim limitations at set forth above. Additionally, Yoshimoto et al discloses that the substituent groups include alkoxy groups, where the alkoxy groups comprise the disclosed alkyl such as methyl and ethyl ([0086]). The reference further discloses that the alkoxy group can be further substituted with an alkoxy group ([0083]). Accordingly, the reference discloses substituent groups of the form: -O-CH2CH2-O-CH3 corresponding to -O[C(RaRb)-C(RcRd)-O]p-Re, where p is one (1), Ra, Rb, Rc, and Rr are H, and Re is CH3.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al (US 2008/0248313, hereafter Seshadri ‘313) in view of Asai (JP 2011-008945, cited on IDS filed on 7/17/2019, see attached English language translation) and Seshadri et al (US 2012/0997898, hereafter Seshadri ‘898).


The polythiophene has the structure (Figure 2, [0021, and [0174]):

    PNG
    media_image1.png
    185
    355
    media_image1.png
    Greyscale
.
This structure corresponds to recited Formula I, i.e.

    PNG
    media_image2.png
    109
    130
    media_image2.png
    Greyscale
,
where the recited group R1 is SO3M, where M is H. The recited group R2 is O-(CH2CH2O)-(CH2CH2O)-CH3 and corresponds to –O-[Z-O]p-Re, where Z is –CH2-CH2-, i.e. a hydrocarbylene group, the integer p is two (2), and Re is methyl, i.e. an alkyl. Alternatively, it is noted that the recited group R1 is H and the recited group R2 is O-(CH2CH2O)-(CH2CH2O)-CH3 and p-Re, where Z is –CH2-CH2-, i.e. a hydrocarbylene group, the integer p is two (2), and Re is methyl, i.e. an alkyl.
The reference teaches all the claim limitations as set above. However, the reference does not disclose that the coating composition comprises metal oxide nanoparticles as recited in the present claims.
Asai discloses a coating composition for conducting film composition in organic electroluminescent device ([0001] and [0046]-[0047]). The coating composition comprises solvents, polythiophene, and aggregated particles (Abstract, [0005], [0012]-[0013], [0038], [0049]). The aggregated particles include metal oxides such as silica, titanium oxide, zirconium oxide ([0041]). 
It is noted that Paragraph [0178] of the instant Specification defines “nanoparticle” a nanoscale particle, with a number average particle diameter typically 500 nm or less. To that end, it is noted that the reference discloses that the average diameter of the aggregated particles is from 10 nm to 200 nm ([0039]). It is recognized that the Specification defines nanoparticle in term of number-average, while the reference discloses the size in terms of average diameter. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average diameter disclosed by the reference, i.e. 10 nm to 200, the average diameter disclosed by the reference is encompassed by the number average diameter disclosed in the instant Specification. The reference discloses that the particles are added in order to obtain excellent in terms of Newton ring prevention, conductivity and transparency ([0039]).
Given that both Seshadri ‘313 and Asai are drawn to conducting film coating compositions comprising solvents and polythiophenes and, given that Seshadri ‘313does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and 
While Seshadri ‘313 discloses that after sulfonation polythiophene is neutralized with a base and that the ink composition comprises solvents, the reference does not disclose that the ink composition comprises an amine as recited in the present claims ([0182]).
Seshadri ‘898 discloses a sulfonated polythiophene dispersed in a non-aqueous solvent (Abstract, [026]-[0038]). The solvents include amine compounds include primary, secondary, and tertiary amines, used singly or in combination to neutralize the acid from sulfonation of the thiophene ([0030] and [0038]). The amine solvents include amines such as n-butylamine and tertiary amines such as triethylamine ([0030]-[0031]). The reference discloses that mixtures and combinations of solvents are used in varying proportion to improve one or more properties of the ink composition such as film formability and jettability of the ink ([0038]).
Given that both Seshadri ‘313 and Seshadri ‘898 are drawn to compositions contains sulfonated polythiophenes and organic solvents and, given that Seshadri ‘313 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the amine solvents as taught by Seshadri ‘898, it would therefore have been obvious to one of ordinary skill in the art to include such solvents in the ink composition disclosed by Seshadri ‘313 with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767